Citation Nr: 0118910	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for anal fissures.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from April 1968 to April 
1971.

This appeal is from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In May 1999, the veteran testified at a hearing before the 
undersigned member of the Board of Veterans' Appeals (Board).  
In February 2000, the issues at hand were remanded to the RO 
for further development.


FINDINGS OF FACT

1.  The veteran is not shown to have internal or external 
hemorrhoids.

2.  The veteran is not shown to have anal fissures.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. § 1110 (West Supp. 2000).

2.  Service connection for anal fissures is not warranted.  
38 U.S.C.A. § 1110 (West Supp. 2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Service medical records include August 1967 medical history 
and physical examination reports, both negative for 
hemorrhoids and anal fissure.  A January 1971 treatment 
record noted internal hemorrhoids, although no examination 
was reported.  Suppositories were prescribed.  In February 
1971 the veteran complained of pain and rectal bleeding.  
External examination was negative; no hemorrhoids were 
palpable to digital examination.  The impression was question 
of anal fissure.  Subsequently in February 1971, the veteran 
sought treatment for pain and bleeding not helped by 
suppositories.  Examination was negative.  On further 
surgical evaluation, the veteran reported a history of rectal 
pain and bright red blood after bowel movements for the past 
two months.  Anoscopy revealed a small internal hemorrhoid.  
A separation medical history was positive for past or current 
piles or rectal disease.  The separation examination report 
was negative for anal and rectal findings.

The veteran submitted private medical records dating from 
July 1979 to February 1999.  They contain several complaints 
of constipation.  In June and July 1992, he complained of 
blood with bowel movements.  June 1992 anoscopy showed bright 
red blood in the vault.  Multiple reports of colonoscopy by 
R. Richards Jr., M.D. showed multiple findings of colon 
polyps and no findings of hemorrhoids or anal fissures.

On VA examination in August 1997, the veteran reported 
passing blood and treatment for hemorrhoids in service.  
Current complaints included painful bowel movements and 
occasional passing of blood, occasionally a large amount.  
The examiner noted that hemorrhoids did not protrude.  
Examination found the anus tender.  Stool tested negative for 
blood.  The impression was history of fissure/hemorrhoids 
with tender anus and no hemorrhoids on current rectal 
examination.
At a May 1999 hearing, the veteran testified that he could 
not remember anything from the August 1997 VA examination 
that could have been a rectal examination.  He averred that 
the examination was inadequate for reliable evaluation of his 
claim.

In a February 1999 office note, Dr. Richards reported the 
veteran's complaints of intermittent low back pain, which 
improved with activity and with defecation.  The veteran 
reported bowel movements to be regular, with no melena, 
blood, or mucus per rectum.  Current rectal examination was 
negative for blood in the stool.  The impression included 
adenomatous colon polyp last removed in August 1995 with 
planned four-year follow-up, and intermittent low back pain 
difficult to relate to gastrointestinal tract pathology.

In April 2000 the veteran underwent flexible sigmoidoscopy as 
part of a VA examination in conjunction with his VA 
compensation claim.  The sigmoidoscopy revealed normal anus, 
rectum, and sigmoid colon.  The VA examiner reported his 
review of the veteran's VA claims file, including service 
medical records and the notes and reports of Dr. Richards.  
The examiner noted that the findings in service were positive 
only for a small internal hemorrhoid, with the note about 
anal fissure being speculation in the context of a negative 
examination.  The examiner also noted the absence of any 
findings of hemorrhoids or anal fissure in numerous 
examination and colonoscopy reports by Dr. Richards, whom he 
identified as a board certified specialist in internal 
medicine and gastroenterology.  The examiner noted that on 
examination of the external skin surrounding the anus no 
lesions were seen.  No lesions could be palpated externally 
or internally, although the veteran complained of discomfort 
on digital examination.  Careful, specific examination by 
scope for lesions was also negative.  The examiner's ultimate 
comment was that several examinations over a long period of 
time had failed to document a fissure or a hemorrhoid as the 
cause of the veteran's pain.

II.  Analysis

Subsequent to the Board's February 2000 remand of this case 
for further development of evidence, the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), 114 Stat. 2096 (2000), prescribed VA's duties to 
notify claimants for VA benefits of forms and information 
necessary to submit in the claims process, to provide 
necessary forms, and to assist in the development of 
evidence, including providing such medical examinations as 
are necessary to resolve the claim.  The veteran's 
application for disability compensation is complete.  The 
medical evidence of record is extensive and the record 
contains no indication that pertinent evidence exists that is 
not of record.  VA has afforded the veteran a thorough 
examination.  Although development of the record in this case 
was completed before enactment of the VCAA, it satisfies the 
requirements of the Act, and the Board may reach the merits 
of the claim.

The appellant seeks to establish that he has disability which 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a).

The disability to be shown as service connected must be 
current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The clear preponderance of the evidence is that the 
veteran does not now have either hemorrhoids or anal 
fissures.  As the Gilpin court made clear, without current 
disability, it does not matter whether the veteran in the 
past had the condition for which he now seeks VA disability 
compensation.  Without current disability, there is no basis 
for establishing that current disability is service 
connected.
The threshold requirement for establishing entitlement to 
service connection for the disabilities at issue is not met.  
It is not shown that the veteran has disabilities of 
hemorrhoids or anal fissures.  Given these findings, a 
preponderance of the evidence is against the veteran's 
claims, and they must be denied.


ORDER

Service connection for hemorrhoids is denied.

Service connection for anal fissures is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

